CONCURRING OPINION.
WOODSON, J.
I concur fully to everything contained in this opinion, except what is said in regard to the rig’ht' of the Doe Run Lead Company to purchase the land in controversy from the appellants for the sum and upon the conditions ’stated in the optional contract to purchase the same by it from respondent without the appellants’ wish voluntarily to so do, and as to that I dissent.
PER CURIAM.
Since the transfer of this cause to the Court in Baüc, and after submission, the parties, both appellants and respondents, have filed a stipulation as follows:
“It is stipulated and agreed between counsel for appellants and counsel for respondents that whereas *33all of the interest'of the parties plaintiff and Charles R. Marshall defendant, have, prior to the decree in Division No. 1 of this conrt, been transferred by deed to Winifred Marshall Jackson (formerly Winifred Marshall Dittmar, she having married Jackson since the trial below), the decree may be amended so as vest the interest to the land in controversy herein in Winifred Marshall Jackson, five-sixths, and Norman N. Hill, Jr., one-sixth, and that all of said interests shall vest in the Doe Rnn Lead Company upon the payment by said Doe Run Lead Company of fifteen thousand dollars, twenty-five hundred dollars of which to be paid to Norman N. Hill, Jr., and twelve thousand five hundred dollars to Winifred Marshall Jackson, or to their respective attorneys of record; and, whereas, the Doe Run Lead Company has already deposited with the clerk of the circuit court of St. Francois county the sum of fifteen thousand dollars in cash, it is stipulated and agreed between counsel that a decree may be entered for the payment of the same to the attorneys of record for Winifred Marshall Jackson and Norman N. Hill, Jr., respectively, in above proportions, and that all the title and interest of the parties to this suit in the land in controversy shall, upon said payment, be vested in the Doe Run Lead Company. The costs of the suit to be adjudged against the Doe Run Lead Company.”
Whereupon it is ordered and adjudged ■ by the court, sitting in Banc as aforesaid, that the decree heretofore made and entered in Division Number One be so changed and modified that the said cause be, and it is, remanded to the circuit court for St. Francois county with directions to enter a final decree therein in all respects in accordance with the terms of said stipulation, and that the mandate of this court in accordance herewith issue immediately.
*34The opinion of Bbown, CL, in Division One is adopted as the opinion of the Court in Banc with the modification suggested by Woodson, J., in a concurring opinion filed, but our direction as to the entry of the decree in the circuit court is founded upon the stipulation.